DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this O77ffice action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zachovalova et al. (U.S. 8,997,783 B2), hereinafter “Zachovalova”.

Zachovalova teaches an electrostatic mitigation filter comprising a filter element (col. 2, line 42), a filter housing 2, an end cap 3, an electrically conductive polymer sleeve 7 and an electrically conductive polymer tie band 11/11.1 (col. 3, line 29-43) [as in claims 1-2].  

    PNG
    media_image1.png
    434
    290
    media_image1.png
    Greyscale

As for claims 19 and 20, the apparatus includes inlets and outlets and is sufficient to anticipate Applicant’s broadly claimed “fluid handling system” in which the filter is installed.   

As for claim 18, the apparatus would have the ability to be used more than once and is considered reusable.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 10-11, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/050602 A1, hereinafter ‘602.

    PNG
    media_image2.png
    293
    428
    media_image2.png
    Greyscale

‘602 teaches an electrostatic mitigation filter comprising a filter element (10, figure 4); a filter housing 112, an end cap (114 of the housing or 16, 17 of the filter element), an electrically conductive polymer sleeve 120 and an electrically conductive tie band 140 (the band comprises two clamps joined together (see the English translation of the description of figure 3) [as in claims 1-3].  

‘602 teaches the tie band (filter holder 140) to be electricity conductive to dissipate charges through the vehicle system to which it is attached but doesn’t specify part 140 to be a conductive polymer.  However, since ‘602 already teaches the housing to be made of a conductive polymer for the purpose of electrostatic mitigation, having part 140 to also be made of a conductive polymer would have been within ordinary skill.

As for claims 19-20 the filter is installed in a fluid handling system of a vehicle.  As for claim 18, the sleeve would inherently have the ability to be reused every time there is a build of charge.   

As for claim 10, the limitations of the polymer sleeve being an extruded tube is a product by process limitation. Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The sleeve 120 of ‘602 is a tube that appears to be as that which could be created by an extrusion process.  However, if the process results in the different structure, any differences are considered to be obvious. 

As for claim 11, the sleeve 120 is cylindrical and thin and is considered to the same as a “sheet”.  

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zachovalova teaches a first polymer tie band 11/11.1  functioning to secure the sleeve 7 to the filter housing.  As deduced from the drawings, he also teaches another band 14 around the outlet for connecting to ground.  Though he doesn’t specify the grounding band 14 to be conductive polymer, such would have been obvious since Zachovalova already teaches a conductive polymeric material for sleeve 7 discharging.

Claims 5-9 and 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over either of Zachovalova or ‘602, each one in further view of WO 2017/210291 A2, hereinafter ‘291.  Zachovalova or ‘602 don’t specify the specific polymers for the conductive sleeves or bands of claims 5-9, but such is taught by ‘291.  

‘291 teaches fluoropolymers including perfluoroalkoxy alkane (PDA) and fluorinated ethylene propylene (page 2, lines 3+) that are made to be conductive for electrostatic mitigation for various parts in an ESM filter (page 16, line 10 to page 17, line 7) [as in claims 5-9].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the sleeve and bands of Zachovalova or ‘602 to be made of the fluoropolymers of ‘291, since ‘291 teaches the benefit of an inert polymer that also meets corrosion resistance and purity requirements (page 2, lines 2-5).

As for claim 12, as taught in page 3, lines 12-15, the buildup charge depends on various factors including nature of components in the fluid, the fluid velocity, fluid viscosity, fluid conductivity, etc, such that the measured charge would depend upon the conditions of use, as wells as the pathways to ground.    

As for claims 13-17, ‘291 teaches a surface resistivity of less than 1 x 109.  However, the specification resistivity of the sleeve or bands would have been within ordinary skill and would depend upon the specific fluoropolymer used configured for the environment of use.
 
Other Pertinent Art  
Before amending the claims Applicant should consider the following prior art:

    PNG
    media_image3.png
    69
    597
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    253
    355
    media_image4.png
    Greyscale

Winter teaches a tie band 7 for securing a conductive sleeve 6 to a pipe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778